In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00040-CV



  GLENN WINNINGHAM; HOUSE OF FEARN, Appellant

                            V.

CHIEF JUSTICE TERRIE LIVINGSTON, JUDGE TOM LOWE,
         AND CLERK DEBRA SPISAK, Appellees



         On Appeal from the 67th District Court
                 Tarrant County, Texas
             Trial Court No. 67-263565-13




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                    MEMORANDUM OPINION
        Glenn Winningham; House of Fearn, appellant, filed his notice of appeal March 21,

2013. 1 The clerk’s record in this matter was due to be filed with this Court on or before May 6,

2013. When the clerk’s record had not been filed by May 6, our clerk’s office contacted the

district clerk and was informed that no payment and no arrangement for payment for the record’s

preparation had been made by Winningham.

        Winningham is not indigent and is, therefore, responsible for payment of the fees related

to preparation of the clerk’s record. See TEX. R. APP. P. 20.1, 35.3(a)(2), (b)(3), 37.3(b). By

letter dated June 7, 2013, and pursuant to Texas Rules of Appellate Procedure 37.3(b) and

42.3(b), we provided Winningham notice of and an opportunity to cure this defect. Further, we

warned Winningham that, if we did not receive an adequate response to our defect letter within

ten days, this appeal would be subject to dismissal for want of prosecution. See TEX. R. APP. P.

37.3(b), 42.3(b).




1
 Originally appealed to the Second Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to Section 73.001 of the Texas Government Code. See TEX. GOV’T CODE ANN. § 73.001 (West
2013). We are unaware of any conflict between precedent of the Second Court of Appeals and that of this Court on
any relevant issue. See TEX. R. APP. P. 41.3.

                                                       2
       We have received no communication from Winningham responsive to our June 7

correspondence.    Pursuant to Texas Rules of Appellate Procedure 37.3(b) and 42.3(b), we

dismiss this appeal for want of prosecution. See id.




                                             Jack Carter
                                             Justice

Date Submitted:       July 16, 2013
Date Decided:         July 17, 2013




                                                3